DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18th 2022 has been entered.

Response to Amendment
	According to paper filed July 18th 2022, claims 1-20 are pending for examination with a December 5th 2018 priority date under 35 USC §119(e).
	By way of the present Amendment, claims 1 and 10 are amended. No claim is added or canceled. Claim rejections under 35 USC §112(b) are withdrawn.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-6, 9-16, and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Jain et al. (US 2015/0301739), hereinafter Jain, and further in view of Allen et al. (US 2007/0016792), hereinafter Allen.

Claim 1
“causing a linear on-screen keyboard that includes an array of input keys and a focus indicator to be displayed, wherein navigation of the focus indicator to an input key in the array enables a selection of a character corresponding to the input key” Allen Figure 6 and Allen [0051] discloses “linear on-screen keyboard” (600); “an array of input keys“ (602); and “focus indicator” (604). In Figure 6, an input of “T” is selected;

“upon determining that the focus indicator has navigated to a first input key in the array, causing one or more first utility keys not included in the linear on-screen keyboard to be displayed in a first location proximate to the first input key; wherein navigation of the focus indicator to each utility key included in the one or more first utility keys enables a selection of a character corresponding to the utility key that is different from a character corresponding to the first input key” Jain Figures 2c depicts a selection tool of display marker 230, which selects input letter with first utility keys (230, 235);
“upon determining that the focus indicator has navigated to a second input key in the array, causing one or more
second utility keys to be displayed in a second location proximate to the second input key, wherein the second location is different from the first location, and wherein navigation of the focus indicator to each utility key included in the one or more second utility keys enables a selection of a character corresponding to the utility key that is different from a character corresponding to the second input key” Jain Figures 2d depicts a selection tool of display marker 230, which selects input letter with second utility keys (230, 236).

Jain and Allen disclose analogous art. However, Jain does not spell out the “focus indicator” as recited above. It is disclosed in Allen. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Allen into Jain to enhance its input key selection functions.

Claim 2
“wherein at least one utility key included in the one or more first utility keys or the one or more second utility keys comprises a special character input key” Allen Figure 6 depicts many special character input keys.

Claim 3
“wherein the special character input key is associated with a first language, and wherein the first language is determined based on one of a current location of a computing device causing the linear on-screen keyboard to be displayed, a preferred language setting associated with the computing device, and an input key selection history associated with the computing device” Allen [0032] discloses “notebook computers”, which include language setting in the Control Panel of computer operating systems. The claimed feature is inherently disclosed in Allen.

Claim 4
“causing the one or more first utility keys to be displayed in a first location and the first input key to be displayed in a second location, wherein the first location is displayed from the second location in a first direction that is perpendicular to a second direction in which the focus indicator is configured to navigate over the array of input keys” Jain Figure 2a depicts a display marker 240 and various options 250 with a first and a second directions respectively that are perpendicular to each other.

Claim 5
“receiving a user input for navigating the focus indicator in the first direction to the first utility key; and in response, causing the focus indicator to visually highlight the first utility key” Allen [0051] discloses “a crosshair is used that highlights all the keys covered by the crosshair and highlights the key to be selected with a square…. or the key could be highlighted a different color”.

Claim 6
“receiving a user input for navigating the focus indicator in the second direction from the first input key to the second input key in the array of input keys; and in response, causing the focus indicator to visually highlight the second input key” Allen [0051] discloses “a crosshair is used that highlights all the keys covered by the crosshair and highlights the key to be selected with a square…. or the key could be highlighted a different color”.

Claim 9
Claim 9 is rejected for the similar rationale given for claim 1.

Claim 10
“wherein displaying at least one of the one or more first utility keys or the one or more second utility keys includes displaying one or more additional utility keys, where each additional utility key corresponds to a respective input operation that is performed with a frequency greater than frequencies corresponding to one or more input keys of the array” Allen Figure 6 depicts more frequently operated alphanumeric characters, such as Backspace and Delete.

Claim 11
“wherein at least one of the respective input operations comprises one of a backspace operation, a delete operation, and a space operation” Jain Figure 2a and [0037] discloses “[i]n FIG. 2a, an empty space is selected, as shown by the location of display marker 230… a space will be inserted when the selection is released”.

Claims 12-13
Claims 12 and 13 are rejected for the similar rationale given for claims 2 and 3 respectively.

Claims 14-16
Claims 14-16 are rejected for the rationale given for claims 4-6 respectively.

Claim 18
Claim 18 is rejected for the similar rationale given for claim 1.

Claims 19-20 are rejected under 35 U.S.C. §103 as being unpatentable over Jain et al. (US 2015/0301739), hereinafter Jain, and further in view of Allen et al. (US 2007/0016792), hereinafter Allen, and further in view of Majid (US 9,681,183), hereinafter Majid.

Claim 19
“wherein the processor is configured to cause one or more first utility keys to be displayed proximate to the first input key by a television-based display system” Allen Figure 6 and Majid Figure 1.

Jain, Allen, and Majid disclose analogous art. However, Jain does not spell out the “television-based display system” as recited above. It is disclosed in Majid. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Majid into Jain to enhance its remote casting display functions.

Claim 20
“wherein the processor is configured to cause the linear on-screen keyboard to be displayed in response to a receiving an input from a remote control of the television-based display system” Majid Figure 1.

Allowable Subject Matter
Claims 7-8 and 17 are objected to as being dependent upon a rejected base claim, but would be
allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
	Applicant's arguments filed July 18th 2022 have been fully considered but they are not persuasive.
	Applicant traverses the cited feature of morphed characters of Jain reference that does not teach the claimed features as recited in claim 1, and similar features recited in claim 9. Accordingly, the prior art citations for claim 1 rejections are amended in the present Office action. Rejection citation for claim 10 rejection is also amended.

	Further, applicant asserts that “amended claim 1 … each utility key included in the one or more first utility keys … each utility key included in the one or more second utility keys… . None of the references cited by the Examiner teaches or suggests these limitations either.” Said argument is not persuasive because applicant fails to provide support description in the Specification of the present application for the newly amended feature.
The newly amended feature of two sets of plural utility keys, a plurality of first utility keys and a plurality of second utility keys, is not described in the Specification of the present application. Thus, a plurality of utility keys are construed, such as 901 902, and cited accordingly in the present Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175